Judgment of the County Court of Nassau county, affirming a judgment of a justice of the peace, reversed upon the law and the facts, and a new trial ordered, costs to abide the event. The plaintiff, not having shipped the goods by the American Express, as required by the shipping directions, in order to recover must establish the receipt of the goods by defendant, and the evidence in the record does not justify a finding of fact that defendant received the goods. Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.